Citation Nr: 9918324	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1979.

The appeal arises from the February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, finding that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for depressive 
reaction. 


FINDINGS OF FACT

1.  Service connection for a posttraumatic stress neurosis 
was denied by rating action in November 1981; that decision 
is final.

2.  Evidence received since the last final decision by the RO 
in November 1981 is new and probative of the question of 
entitlement to service connection for a psychiatric disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
last final decision denying service connection for a 
psychiatric disorder; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has submitted new evidence 
material to his claim which warrants reopening his claim for 
service connection for a psychiatric disorder.  

The record reflects that the veteran was denied service 
connection for psychosis in a July 1980 RO rating decision, 
and that in November 1981 the RO also denied the veteran's 
claim for service connection for a posttraumatic stress 
neurosis.  While the veteran in June 1982 submitted a notice 
of disagreement with that second denial, he never timely 
perfected an appeal of that determination.  Hence the 
decision became final.  The evidence which was of record at 
the time of the RO's November 1981 decision consisted of the 
following:  the veteran's service medical records, the 
veteran's claim received in July 1979, VA outpatient and 
hospital records and reports of VA examinations dated from 
July 1979 to October 1981. 

Since that last final denial of service connection for a 
psychiatric disorder in November 1981, new evidence, 
including relevant medical evidence, has been added to the 
claims file.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Board notes that pursuant to the 
February 1998 decision of the Hearing Officer, the RO 
reopened the veteran's claim and denied it on the merits as 
set forth in the

February 1998 supplemental statement of the case.  Despite 
the RO's denial of this claim on the merits, the Board must 
consider whether new and material evidence has been submitted 
before any consideration of the merits of the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Federal Circuit 
held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring a 
reasonably possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence received since the November 1981 RO 
decision includes VA and private outpatient and hospital 
records dated from July 1979 to November 1997 and statements 
of the veteran and his brother.  Included is a July 1997 
letter from L. I. Rosenberg, M.D., informing that he had been 
the veteran's treating psychiatrist during a VA 
hospitalization the veteran underwent from July 1979 to 
October 1979.  The physician noted that although the 
diagnosis assigned at upon that hospitalization in 1979 had 
been "transient situational reaction of adulthood 
characterized by depression, withdrawal, confusion and odd 
communication," more disabling diagnoses had then been 
entertained but had not been settled upon due to a lack of 
certainty.  The examiner indicated that, upon review of the 
July through October 1979 hospital report as well as 
information received from the veteran regarding his 
postservice history, his psychiatric diagnosis is 
schizoaffective disorder.

The evidence added to the record since the August 1949 Board 
decision includes Dr. Rosenberg's July 1997 letter.  The 
letter was not submitted until 1997 and is not duplicative of 
other evidence in the record at time of the November 1981 RO 
decision and is therefore new.  In that letter, Dr. Rosenberg 
indicates that he reviewed the hospital summary dated in 1979 
and discusses the veteran's psychiatric treatment within one 
year of his discharge from service.  Dr. Rosenberg's letter 
bears directly and substantially upon the subject matter 
under consideration, namely whether the veteran's psychiatric 
disorder was incurred in service or was manifested to a 
compensable degree within one year after discharge from 
active service.  Dr. Rosenberg's letter is so significant 
that it must be considered to fairly decide the merits of the 
claim and is, therefore, material.  As new and material 
evidence has been submitted, the claim of service connection 
for a psychiatric condition is reopened.  38 C.F.R. § 3.156 
(1998).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a psychiatric 
disorder is reopened.


REMAND

His claim having been reopened, the veteran contends, in 
effect, that he suffers from a psychotic disorder which has 
persisted since a VA hospitalization within the 
first-year-post-service presumptive period, and that he is 
accordingly entitled to service connection for a psychotic 
disorder, pursuant to 38 C.F.R. §§ 3.307, 3.309 (1998).  In 
the alternative, he contends, in effect, that he suffers from 
a psychiatric disorder which was incurred in service and has 
persisted until the present time, so that he is entitled to 
service connection for that disorder.  

Psychiatric diagnoses post service include the following:  
transient situational reaction in adulthood characterized by 
depression, withdrawal, confusion, and odd communication (VA 
hospitalization, July 1979 to October 1979); transient 
situational disturbance of adulthood with depression, 
paranoid features (VA psychiatric examination for 
compensation purposes, May 1980); chronic schizophrenia, with 
some depressive features, and past history of drug abuse 
(C. Newlin, M.D., Philadelphia Psychiatric Center, May 1981); 
dysthymic disorder versus character disorder, with history of 
amphetamine and alcohol abuse (assessed upon VA psychiatric 
evaluation, May 1981); depressive reaction, moderate to 
severe (private psychiatric evaluation, October 1981); major 
affective disorder, depressed (Medical College of 
Pennsylvania hospitalization, December 1982 to January 1983); 
dysthymic disorder, psychoactive substances and alcohol in 
remission (private psychiatric evaluation upon ongoing 
treatment, October 1996); schizoaffective disorder (L. I. 
Rosenberg, M.D., Center for Emotional Wellness, Moorestown, 
New Jersey, July 1997); chronic undifferentiated 
schizophrenia, and past history of polysubstance abuse (C. 
Newlin, M.D., Philadelphia Psychiatric Center hospitalization 
May 1981 to June 1981).  

Because the diagnoses assigned to the veteran's psychiatric 
disorder over the years post service vary widely, and include 
diagnoses of both neuroses and psychoses, there is a question 
whether the veteran would be entitled to service connection 
for his psychiatric disorder on a presumptive basis.  
Psychoses may be service-connected on a presumptive basis if 
shown to have been present to a compensable degree with the 
first year post service, whereas neuroses are not accorded 
that basis for service connection.  38 C.F.R. §§ 3.307, 3.309 
(1998).  Accordingly, a VA examination is in order including 
to resolve the conflicts presented in the medical record by 
ascertaining the correct nature of the veteran's psychiatric 
disorder and specifically determining whether the veteran 
suffers from a psychosis which was present as an active 
process within the first post-service year.  

The Board also notes that in a VA psychiatric examination for 
compensation purposes in October 1981, the examiner noted 
that the veteran had a history of abusing drugs and alcohol 
in service.  The veteran reported to that examiner that his 
discharge from service was the ultimate result of a positive 
urine test for amphetamines.  Service records reflect that 
the veteran underwent a drug/alcohol rehabilitation after a 
urine test was positive for amphetamines in October 1978, and 
was given an other than honorable discharge (which was 
upgraded thereafter) related to his drug use.  The October 
1981 examiner concluded as follows:

I believe that the confusions shown in 
this patient's symptomatology over an 
extended clinical course [are] the result 
of a diversity of drug abuse including 
alcohol, amphetamines, and 
other/unidentified drugs.  

There is thus presented the question of whether the veteran's 
psychiatric disorder is a drug-induced condition.  

A disease incurred as a result of drug or alcohol abuse will 
be deemed as not having been incurred in service.  Drug 
abuse, for purposes of that rule, includes use of illegal 
drugs, or purposeful use of a prescription drug for a non-
prescribed purpose.  Alcohol abuse, for purposes of that 
rule, means excessive use of alcohol over time so as to cause 
disability or death of the user, or such an excessive amount 
at any one time as to cause disability or death of the user.  
There is thus a bar to service connection for disabilities 
resulting from drug or alcohol abuse.  38 C.F.R. § 3.301(d) 
(1998).  Hence if the veteran's psychiatric disability is 
found to be due to alcohol or drug abuse, he will be barred 
from service connection for the psychiatric disability.  

The Board notes that in Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999)(en banc) that if it is established 
that new and material evidence has been submitted then it 
must be determined if the claim is well grounded and if it is 
then the claim should be considered on the merits.

Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction in 
this remand may be given a lower order of priority in terms 
of the necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his psychiatric 
disorder since November 1997, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  Next, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The examiner 
should be specifically instructed to 
review the claims file, and to note the 
prior psychiatric diagnoses, including 
those enumerated above in the body of 
this remand.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should then 
diagnose the veteran's psychiatric 
disorder and specify whether it is a 
psychosis, a neurosis, a personality 
disorder, or some other condition, using 
the categorizations adopted within the 
DSM IV.  The examiner should attempt to 
explain or discount prior diagnoses which 
differ from that arrived at in the 
examination.  For each psychiatric 
disorder currently found, the examiner 
should provide an opinion as to whether 
it is as likely as not that the 
psychiatric disorder suffered by the 
veteran had its onset during the 
veteran's period of service and if there 
is a currently diagnosed psychosis, 
whether it is at least as likely as not 
that the psychosis was manifested to a 
compensable degree within one year after 
discharge from active service in February 
1979.  

The psychiatric examiner should determine 
whether the veteran's alcohol and drug 
abuse is primary in nature or a 
manifestation of a psychiatric 
disability.

All findings and conclusions should be 
explained in detail.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.  The RO should 
decide whether the claim is well grounded 
and if so, then it should be considered 
on the merits as required by the Court in 
Elkins.  The RO must make specific 
findings whether the veteran's 
psychiatric disorder is the result of 
willful misconduct or the use of alcohol 
or drugs on the part of the veteran.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 

